Citation Nr: 1416949	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis, claimed as due to in-service asbestos exposure.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as due to in-service asbestos exposure.

3.  Entitlement to service connection for asthma, claimed as secondary to COPD.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Gladney, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied service connection for asbestosis, COPD, and asthma, as secondary to COPD.  In May 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2012.  Later that same month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA medical records dated from July 2009 to March relating to the Veteran's claims.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  The Veteran was not likely exposed to asbestos as a photographer on operational Navy ships or at any other time in service.

3.  Post service, the Veteran has been diagnosed with asbestosis and COPD with asthma; however, there is no competent, probative evidence or opinion that there exists a medical nexus between any such diagnosed disability and any in-service event, injury,or disease.

4.  Although the Veteran's asthma has been medically linked to his COPD, as                                                                             service connection  for COPD is not established, there is no legal basis for an award of secondary service connection for  asthma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for asbestosis, claimed as due to in-service asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for COPD, claimed as due to in-service asbestos exposure, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).

3.  The criteria for service connection for asthma, claimed as secondary to COPD, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the instant case, a January 2010 pre-rating letter provided notice to the Veteran of what was needed to substantiate a claim for service connection, as well as provided general information concerning VA's assignment of ratings and effective date.  The notice also explained the Veteran's and VA respective responsibilities to obtain relevant evidence. 

Additionally, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of service, VA and private treatment records, the Veteran and his representative's assertions, and an internet article detailing the history of the USS Oriskany.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Boar finds that no further action in this appeal, prior to appellate consideration, is required.
The Board acknowledges that the Veteran was not afforded a VA examination in connection with the claims decided herein.  However, as will be discussed below, no such examination or medical opinion is required in cases where the elements necessary to trigger VA's duty to provide an examination are not shown by the evidence of record.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2013).

The Board has determined that the development procedures of VA's Adjudication Procedures Manual (M21-1) for claims relating to asbestos exposure (referenced below) have been followed.  Records of military duties and the Veteran's post-service occupation, the potential for exposure to asbestos, and the latency effects of this respiratory hazard have been considered.  As such, the Board finds that no additional RO action prior to appellate consideration is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claim decided herein, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis


During his military service, the Veteran served aboard the USS Oriskany.  His military occupational specialty (MOS) was a photographer.  He contends that his asbestosis, COPD, and asthma, secondary to COPD, are attributable to asbestos in the piping above his sleeping quarters.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) an etiological relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether the required elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Notably, asbestosis, COPD, and asthma are not among the diseases for which the presumption is available. 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of medical opinion) are limited to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 


Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310  (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310  with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).

After a full review of the record, including the medical evidence and statements made by and on behalf of the Veteran, the Board finds that the claims for service connection for asbestosis and COPD, claimed as due to alleged in-service asbestos exposure, and asthma, claimed as secondary to COPD, must be denied.

At the outset, the Board notes that the Veteran does not contend, and the record does not suggest, that the Veteran's disabilities first manifested during service or that they are etiologically related to any in-service event other than the alleged exposure to asbestos during his naval service.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA's Adjudication Procedures Manual (VA Manual), M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (Sept. 29, 2006).  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  See VAOPGCPREC 4-00.  VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the criteria discusses below.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The VA Manual contains guidelines for the development of asbestos exposure cases.  They indicate that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Notably, while asbestosis is listed, neither COPD nor asthma is among those diseases listed.  The VA Manual also acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in the manufacture of roofing materials, commercial insulation, and servicing of friction products, such as clutch facings and brake linings.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).

The VA Manual provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the veteran.  See also VAOPGCPREC 4- 2000 (April 13, 2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).

The Board also points out that the pertinent parts of the VA Manual guidelines on service connection in asbestos-related cases are not substantive rules, and that there is no presumption that a veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Service treatment records are silent for any symptoms, diagnoses, or treatments for any respiratory disorder.  Included in the Veteran's service treatment records is the report a July 1965 entrance examination reflecting that the examiner found the Veteran's lungs, chest, and chest x-ray to be normal.  In his accompanying July 1965 report of medical history, the Veteran indicated that he was not experiencing, and had not previously experienced, asthma, shortness of breath, pain or pressure in his chest, or chronic cough.  Service treatment records also include the reports of chest x-rays conducted in August 1965 and March 1967.  The results were respectively noted as "essentially negative" and "negative."  Notably, the Veteran's November 1968 separation examination does not indicate any findings for the Veteran's chest or the results of his chest x-ray.

Post-service medical evidence includes private treatment records from Dr. V.M.O. dated from September 2009 to December 2009.  These records reflect diagnoses of asbestosis and COPD with asthma.  September 2009 treatment records include the Veteran's naval history.  Records document the Veteran's report that he  had been "extensively exposed to asbestos in the piping above his sleeping quarters.  Those sleeping quarters were located under the flight deck.  The constant vibration and noise produced significant asbestos raining over him all night.  He did not wear adequate protection accordingly.  He never had tuberculosis or contact with it."  It was noted that the Veteran was a smoker of two packs a day until 1985.  Dr. V.M.O. reportedly reviewed a September 2009 CT scan, conducted at the Veterans Administration in Pensacola.  This CT scan revealed a honeycombed lung on the right more than the left lung base.  After reviewing a November 2009 CT scan conducted from the Panama City Open MRI and Imaging, Dr. V.M.O. noted the Veteran's asbestosis "appeared to be both pleural and interstitial."

Post-service medical records also include VA treatment records dated from July 2009 to March 2012.  July 2009 treatment records indicate that the Veteran quit smoking cigarettes 30 years ago, and indicated that the Veteran smoked cigars for one year, about three years prior to that treatment date.  Records indicate that the Veteran complained of experiencing a chronic cough for 18 months that was worsening.  August 2009 treatment records note a "routine chest x-ray just done was normal."  Subsequent treatment records include a diagnosis of COPD and the Veteran's report of an asbestosis diagnosis.  

In his May 2010 NOD, the Veteran asserted that, other than the asbestos exposure in the Navy, he has not had any other exposure to radiation or mineral dust.  He stated that Dr. V.M.O was previously a Navy physician who would have experience with asbestos exposure, and notes Dr. V.M.O.'s discussion of the significant noise exposure from the constant vibration and noise on the USS Oriskany.  

Thereafter, the Veteran submitted an article regarding the history of the USS Oriskany.  The article states that there was a fire aboard the ship in October 1966.

In his March 2012 substantive appeal, the Veteran reiterated that, while serving aboard the USS Oriskany, he slept in the top bunk, one level below the flight deck.  He reported that when planes landed, there was a loud screech from the landing cables being pulled tight, the thud of the plane landing, and, when the light was just right, materials could be seen floating overhead.  He also stated that, after a fire aboard the ship, shipyard workers told him precautions had to be taken during the repairs because of the asbestos in the overhead and insulation.  He contended that he has never been in any other asbestos environment.  He noted that he has had a chronic dry cough for the last four years, occasional crackling when he breathes, and a diagnosis from a pulmonary doctor of asbestosis and thickening of the lung wall.

The medical evidence establishes that the Veteran has current disabilities, diagnosed as asbestosis and COPD with asthma.  Therefore, a current disability, for purposes of establishing service connection, is shown.  However, the collective record simply does not support a finding that there exists a medical relationship between any current disability  and his military service.

The Board acknowledges the information in the VA Manual that symptoms caused by asbestos may not appear for decades.  While asbestosis is listed among those diseases noted in the VA Manual that are known to be the result of asbestos exposure, it is pertinent to note that neither COPD nor asthma are diseases included among the listed diseases.

In any event, here, despite the Veteran's assertions of in-service exposure to asbestos, the Board finds that the Veteran was not likely exposed to asbestos during service.  The Veteran has repeatedly asserted that that he slept in the vicinity of insulated piping, and he reported being aboard the USS Oriskany when there was fire in October 1966.  Notably, the evidence indicates that the fire likely occurred while the Veteran was serving aboard; however, there is no indication that the Veteran was treated for any injury(ies) as a result of that fire.  Moreover, the Veteran has not reported that his MOS duties involved the removal or installation of insulation aboard the ship.  In fact, service personnel records reveal that the Veteran performed duties as a photographer.  There is no evidence of record which indicates that the Veteran's duties in this occupation involved maintenance of mechanical systems, piping, and/or ductwork which may have exposed him to asbestos fibers.  

Although the Veteran is competent to provide evidence of his duties and experiences, when assessing credibility and probative value, such report must be weighed against the other evidence.  See, e.g ,Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   Here-even if the Veteran is deemed competent report exposure to what he now thinks was asbestos during service,  the Board assigns low probative weight to the Veteran's  unsupported report of exposure to asbestos during service near his sleep quarters, as alleged-which, notably was first given many years after service in connection with his claims for  VA monetary benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony). 

As for medical nexus evidence, the Board notes that  treatment records from Dr. V.M.O. reveal diagnoses of asbestosis and COPD, with asthma, as well as  include  comments suggesting that there exists a nexus between the Veteran's asbestosis and the alleged in-service asbestos exposure.  Here, however, the Board has determined that Dr. V.M.O's nexus opinion, included in his September 2009 treatment records, lacks  probative value.  Dr. V.M.O's opinion is based upon the Veteran's unsubstantiated and uncorroborated reports of in-service asbestos exposure.  Pertinently, there is no evidence of record which supports or confirms that the Veteran was actually exposed to asbestos in service.  The Board notes that as a medical opinion can be no better than the facts alleged by the veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  The Board also notes that Dr. V.M.O. did not provide an etiology opinion regarding the Veteran's COPD.  

Therefore, while the private treatment records are relevant as to the Veteran's current diagnoses, they have no probative value with respect to the matter of whether there exists a medical nexus between current asbestosis or COPD.  

As previously noted, the Board acknowledges that the Veteran has not undergone examination in connection with these claims.   However, on these facts.VA is not required to obtain a medical examination or opinion as to whether the Veteran's current disabilities are medically related to the Veteran's service. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim).  See 38 U.S.C.A. § 5103A(a); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed above, however, here ,the Veteran's service treatment records do not reveal any chronic respiratory complaints or diagnoses, and there is no competent, credible, and persuasive evidence which establishes that the Veteran was actually exposed to  asbestos during his naval service.  Thus, there is no evidence of an in-service event,  injury, or disease to relate to current disability, and a VA examination is not necessary as a medical nexus to service cannot be established.

In the absence of competent, credible, and probative evidence of an in-service event, disease or injury, a remand of either of the above-referenced claims for an examination or to otherwisd obtain an opinion as to the relationship, if any between asbestosis or COPD and service  would, in essence. place the examining physician in the role of a fact finder. This is the Board's responsibility. In other words, any medical opinion which provided a nexus between the Veteran's diabetes mellitus and/or an upper respiratory disorder and his service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim (i.e. that he was exposed to herbicides during service ) .As indicated above, a medical opinion premised on an unsubstantiated account of a claimant has no probative value.  See, e.g., Reonal, 5 Vet. App. at 461;  Swan, 5 Vet. App. at 233.. 

Simply stated, arranging for the Veteran to undergo VA examination or otherwise obtaining a medical opinion under the circumstances here presented would be a useless act. The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75   (2002); 38 U.S.C.A. § 5103(a)(2)  (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed residuals of diabetes mellitus and/or upper respiratory disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon, 20 Vet. App. at 83  .

Finally, as for the Veteran's own assertions, the Board acknowledges the Veteran's belief that he was exposed to asbestos in service and that he has respiratory disabilities as a result of such exposure.  Under certain circumstances, lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, the specific issues in this case-in-service asbestos exposure, and if so, the medical relationship, if  any, between such exposure and service-fall outside the realm of common knowledge of a lay person.    See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In other words, in this case, the Veteran simply does have the training and expertise to persuasively establish the required elements of his claim solely on the basis of his own lay assertions.  

For all the foregoing reasons, the claim for service connection for asbestosis and for  COPD with asthma, each claimed as due to herbicide exposure,  must be denied.  In reaching the decision to deny these claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule is not for application.  However, as no competent, credible and probative evidence supports either claim, each claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final point, the Board notes that, to the extent the Veteran claims that his  asthma is secondary to his COPD, that claim must be denied as a matter of law.  Medical evidence clearly indicates that COPD and asthma are related.  However, insofar as the condition to which the Veteran claims this disability is secondary has not been service connected, the claim for secondary service connection must also fail as without legal merit.  See 38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Service connection for asbestosis, claimed as due to asbestos exposure, is denied.

Service connection for COPD, claimed as due to asbestos exposure, is denied.

Service connection for asthma, claimed as secondary to COPD, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


